Opinion of the Court, Waterman, J. In this case appellee brought suit to recover for injuries by him sustained in consequence of his falling into the river at 18th street bridge at Chicago. The negligence alleged is that appellant failed to keep the said bridge and the approaches thereto lighted so as to render it safe for a person to walk along and over the said bridge; that in consequence, the plaintiff, while exercising ordinary care in passing along said 18th street, fell into the river and was injured. There is not in the declaration any showing either that the city had ever attempted to light the said bridge or its approaches or any statement showing that it was its duty so to do. Municipal corporations, because they have the power to light and pave streets, are not 'bound to do so. City of Freeport v. Isbell, 83 Ill. 440. When, either from its having undertaken so to do, or from any cause, it becomes the duty of a municipal corporation to light a bridge or street, it is sufficient if it do so in such a manner that they are in a reasonably safe condition for travel in the ordinary modes. Dillon on Municipal Corporations, Sec. 1019. In the ease at bar the jury were instructed as follows: “ 1. The jury are instructed that if you believe from the evidence that the plaintiff in passing along West Eighteenth street fell into the draw of the West Eighteenth street bridge while the same was open for the passage of a vessel, then you are instructed that if you believe from the evidence such fall resulted from the failure of the city to sufficiently light said bridge or said place so as to make it reasonably safe for a person exercising ordinary care and caution for his own safety to pass over and along, and you further believe from the evidence, the plaintiff used such care as an ordinary prudent person would have used, under all the circumstances in evidence, and the plaintiff was injured by such fall, then the city is liable. 4. The jury are instructed that it is the duty of the city, when it undertakes to light bridges, to so light the same that they will be reasonably safe for a person to pass, in the use of ordinary care, when the night is dark, as well as when it is light, and it must under such circumstances so light the bridge as to be safe for the passage of such persons over the bridge as the city will reasonably expect would have occasion to use said bridges, and if not sufficient to so light the bridges that they would be reasonably safe for a person whose eyesight is in perfect condition, but should be reasonably safe for all persons to pass who might reasonably be expected to pass over bridges, and you should not judge of this phase of the case as to whether it was sufficiently lighted for any particular person, but it must be sufficiently lighted for the passage of all persons who might reasonably be expected to have occasion to pass over the same. 5. The jury are instructed in assessing the damages in this case, if you find the defendant guilty, you have .a right to take into consideration the injury which he received, the loss of time and the moneys paid out by him in endeavoring to be healed, as shown by the evidence; and if you believe from the evidence that he will be permanently disabled or injured, or that his injury is permanent, then you have the right to assess such damages as you believe from the evidence to be a fair and just compensation for the same.” ■The city might reasonably expect that intoxicated and reckless persons would have occasion to use its bridges, but as it is not an insurer against accidents, it is not bound to have its streets or bridges so well lighted that persons proceeding with reckless want of care, may go safely along. The fourth instruction does not state correctly the obligation of the city, and in view of the evidence tending to show that the plaintiff was both very heedless, and to some extent intoxicated, was quite prejudicial to the defendant. Other instructions are also objectionable. As the case will be remanded for another trial, we refrain from further comment upon the evidence. The judgment of the Circuit Court is reversed and the cause remanded.